[redacted]Citation Nr: 1633457	
Decision Date: 08/24/16    Archive Date: 08/31/16

DOCKET NO.  12-08 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses for emergency room treatment received at [redacted] Medical Center on October 5, 2010.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran served on active duty from November 1999 to February 2003 and from December 2004 to June 2006.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 determination made by the Department of Veterans Affairs Medical Center (VAMC) in Gainesville, Florida.  

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  


FINDINGS OF FACT

1.  Medical care was provided to the Veteran at [redacted] Medical Center on October 5, 2010.

2.  The private treatment rendered by [redacted] Medical Center was not authorized by VA.

3.  The Veteran is not service-connected for a right foot disability; the evidence of record does not indicate that the right foot injury sustained on October 5, 2010 was aggravating an adjudicated service-connected disability; that the Veteran has a total disability, permanent in nature, resulting from a service-connected disability; or that the Veteran was participating in a rehabilitation program.  

4.  The medical care that the Veteran received at [redacted] Medical Center on October 5, 2010 was not for a condition of such nature that delay in seeking immediate medical attention would have been hazardous to life or health.



CONCLUSION OF LAW

The criteria for entitlement to payment or reimbursement of unauthorized medical expenses for emergency room treatment received at [redacted] Medical Center on October 5, 2010, have not been met.  38 U.S.C.A. §§ 1703, 1725, 1728, 5107 (West 2014); 38 C.F.R. §§ 3.102, 17.52-54, 17.120, 17.121, 17.1000-1002 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  It is not clear whether VA's duty to notify is applicable     to claims such as the one decided herein.  Cf. Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the United States Court of Appeals for Veterans Claims (Court) held that the Veterans Claims Assistance Act (VCAA), with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, pointing out that the statute at issue in such cases was not found in Title 38, United States Code, Chapter 51 (i.e. the laws changed by VCAA).  Similarly, the statute at issue in this matter is not found in Chapter 51 (rather, in Chapter 17).  However, in Beverly v. Nicholson, 19 Vet. App. 394, 403-04 (2005), although not explicitly stated, the Court appeared to assume the VCAA is applicable to a Chapter 17 claim, but then held that the failure to comply with the VCAA notice requirements in that case constituted non-prejudicial error.

The provisions of Chapter 17 of 38 U.S.C. and 38 C.F.R, moreover, contain their own notice requirements.  Regulations at 38 C.F.R. §§ 17.120-33 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  According to 38 C.F.R. § 17.124, the Veteran has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38.  38 C.F.R. § 17.132.

The Veteran was sent a letter in November 2011 advising her of the information necessary to substantiate her claim as well as notifying her of all relevant procedure and appellate rights.  The VAMC has explained to the Veteran the bases for denial of the claim, and afforded her the opportunity to present information and evidence in support of the claim.  Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate his claim, and as such, that she had a meaningful opportunity to participate in the adjudication of her claim such that the essential fairness of the adjudication was not affected.  VA has satisfied its duties to inform and assist the Veteran at every stage of this case.  Therefore, the Board may proceed to consider the merits of the claim.

The Veteran is seeking entitlement to payment or reimbursement of medical expenses for emergency room treatment received at [redacted] Medical Center on October 5, 2010, for an injury to her foot.  The VAMC in Gainesville, Florida, denied the claim on the basis that the care the Veteran received was non emergent.  See Clinical Tracking Record.  

When VA facilities or other government facilities are not capable of furnishing economical hospital care or medical services because of geographic inaccessibility, or are not capable of furnishing care or services required, VA may contract with non-VA facilities for care in accordance with the provisions of this section.  When demand is only for infrequent use, individual authorizations may be used.  Care in public or private facilities will only be authorized, whether under a contract or an individual authorization, for medical services for the treatment of any disability of a Veteran who has a service-connected disability rated at 50 percent or more.  38 U.S.C.A. § 1703; 38 C.F.R. § 17.52(a)(2).

The admission of a Veteran to a non-VA facility at VA expense must be authorized in advance.  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application, whether formal or informal, by telephone, telegraph or other communication, made by the Veteran, or by others in his or her behalf, is dispatched to VA within 72 hours after the hour of admission.  When an application for admission by a Veteran has been made more than 72 hours after admission, authorization for continued care at VA expense shall be effective as of the postmark, or dispatch date of the application, or the date of any telephone call constituting an informal application.  See 38 C.F.R. § 17.54.

The Veteran does not argue, and the record does not show, that prior authorization was received from the VAMC to seek emergency services at [redacted] Medical Center on October 5, 2010, nor was an application for authorization made to VA within 72 hours of the emergency services rendered.  For these reasons, in the absence of prior authorization or deemed prior authorization for medical services, there is no factual or legal basis for payment or reimbursement by VA under 38 U.S.C.A. § 1703; 38 C.F.R. §§ 17.52, 17.53, and 17.54 for medical services at a non-VA facility on October 5, 2010.  

Alternatively, reimbursement for unauthorized medical expenses may be made pursuant to 38 U.S.C.A. § 1728.  Generally, in order to be entitled to payment or reimbursement of medical expenses incurred at a non-VA facility, a claimant must satisfy three conditions.  There must be a showing that (a) the care and services rendered were either: (1) for an adjudicated service-connected disability, or (2) for  a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or (3) for any disability of a Veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or (4) for any injury, illness, or dental condition in the case of a Veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i); (b) the services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and (c) no VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.

The Court has observed that, given the use by Congress of the conjunctive "and"    in the statute, "all three statutory requirements would have to be met before reimbursement could be authorized."  Zimick v. West, 11 Vet. App. 45, 49 (1998); Malone v. Gober, 10 Vet. App. 539, 542 (1997), citing Cotton v. Brown, 7 Vet. App. 325, 327 (1995); Hayes v. Brown, 6 Vet. App. 66 (1993).

Prior to the treatment in question, service connection had been in effect for left ankle strain since November 24, 2006, and for a right lower leg scar and left knee patellofemoral syndrome since June 7, 2006.  The Veteran is not service-connected for a right foot disability.  Nor does the evidence of record indicate that the right foot injury sustained on October 5, 2010, was aggravating an adjudicated service-connected disability; that the Veteran has a total disability, permanent in nature, resulting from a service-connected disability; or that the Veteran was participating in a rehabilitation program.  Since the Veteran does not meet one of the three requirements under 38 U.S.C.A. § 1728, entitlement to reimbursement or payment by VA of the cost of unauthorized medical treatment provided at [redacted] Medical Center on October 5, 2010, must be denied under these provisions.  The Board need not go into whether the Veteran meets any of the other criteria, as the failure to meet one of them precludes payment.  See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120. 

In considering every possible theory of entitlement, the Board has considered whether reimbursement is warranted under the Veterans Millennium Health Care and Benefits Act, 38 U.S.C.A. § 1725, implemented in part at 38 C.F.R. §§ 17.1000 and 17.1002.  To be eligible for reimbursement under this authority, the Veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); 

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely transferred to a VA or other Federal facility;

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider;

(i) The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided.  See 38 C.F.R. § 17.1002.

The records associated with the Veteran's treatment at [redacted] Medical Center reveal that she arrived at approximately 13:01 on October 5, 2010, which the Board notes was around 1:00pm on a Tuesday.  She arrived by private vehicle and was seen with chief complaint of injury to the right third toe and right fourth toe, which had happened that day.  The Veteran reported that she sustained a direct blow - kicked the door frame.  This occurred at her home.  She was experiencing moderate pain and denied injury to the head or neck and other injury.  On review of systems, the Veteran complained of pain on weight bearing and had swelling, but there was no tingling, weakness, numbness, suspected foreign body or skin laceration, and all other systems were otherwise negative.  The Veteran also denied prior injury to the same area.  In pertinent part, physical examination revealed tenderness and swelling of the right third toe and milder tenderness and swelling of the right fourth toe.     X-rays associated with this treatment were included and indicate that three views   of the right foot demonstrated intact osseous structures with no evidence of fracture, dislocation or radiopaque foreign body and contained an impression of normal    foot series.  The clinical impression was left [sic] foot contusion.  No hematoma    or skin abrasion.  The Veteran was instructed to apply ice intermittently; to take   her prescribed pain medications; and to follow up with her doctor as needed.  

The Veteran alleges that she injured her foot, feared that her toes may have been broken, and was driven to the closest emergency room.  She stated that it was late and she was visiting and that she was unable to reach a VA clinic because of this.  See September 2011 notice of disagreement.  In her November 2011 VA Form 9, the Veteran reported that she injured her foot late in the evening; that VA care was not available because of the time of her injury; and that since she was a visitor in [redacted], she was not aware of the VA clinics.  

The Board does not find the Veteran's assertions to be credible.  This is so because the evidence of record clearly indicates the Veteran was seen at [redacted] Medical Center in the early afternoon, not late in the evening, and that the reported injury took place at her home.  In this case, the findings at the time of presentation to the emergency room on the date in question are more credible and probative than the Veteran's current contentions.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).

As noted above, eligibility for reimbursement under the Veterans Millennium Health Care and Benefits Act requires that the treatment is for a condition of such   a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  While the Board acknowledges that the injury to her foot the Veteran experienced on October 5, 2010, may have required medical attention, the Board finds that there is no indication in the medical records from [redacted] Medical Center that the condition was of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  Moreover, the Veteran herself does not contend that  she believed delay in seeking medical attention would have been hazardous to her life or health.  Additionally, she was seen at 1 pm in the afternoon on a Tuesday, a time when VA facilities were reasonably available. 

The Veteran does not meet the criteria required for payment or reimbursement of medical expenses under 38 U.S.C.A. § 1725 of the Veterans Millennium Health Care and Benefits Act.  Since, as noted above, the Veteran must satisfy all nine criteria to be eligible for reimbursement under this authority, the failure to satisfy any provision means that she is not eligible for payment or reimbursement of the unauthorized medical expenses she incurred on October 5, 2010, for emergency room treatment   at [redacted] Medical Center.  Given the foregoing, reimbursement under the provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002 cannot be granted and there is no need to discuss whether the Veteran meets any of the other criteria found at 38 C.F.R. § 17.1002.


ORDER

Entitlement to payment of or reimbursement for unauthorized medical expenses for emergency room treatment received at [redacted] Medical Center on October 5, 2010, is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


